NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                    MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 AMERIPRISE FINANCIAL SERVICES                      Nos. 15-15866
 INCORPORATED, subsidiary of                             15-16417
 Ameriprise Financial Incorporated,
                                                    D.C. No. 2:14-cv-00935-DGC
            Plaintiff-counter-
            defendant-Appellee,
                                                    MEMORANDUM*
   v.

 IJEAMAKA EKWEANI, Wife; HENRY
 EKWEANI, Husband,

            Defendants-counter-
            claimants-Appellants.

                      Appeals from the United States District Court
                               for the District of Arizona
                      David G. Campbell, District Judge, Presiding

                                  Submitted March 8, 2017**

Before:         LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        In these consolidated appeals, Ijeamaka and Henry Ekweani appeal pro se



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from the district court’s summary judgment and order granting attorney’s fees in

Ameriprise Financial Services, Inc.’s (“AFSI”) declaratory judgment action. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. N. Cty. Commc’ns

Corp. of Ariz. v. Qwest Corp., 824 F.3d 830, 836 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment for AFSI and entered

a declaratory judgment because AFSI demonstrated the Ekweanis’ knowledge of

an existing right to arbitrate, acts inconsistent with that right, and prejudice to

AFSI. See Martin v. Yasuda, 829 F.3d 1118, 1124 (9th Cir. 2016) (a party seeking

to prove waiver of a right to arbitration must demonstrate knowledge of an existing

right to compel arbitration, acts inconsistent with that existing right, and prejudice

to the opposing party).

      Contrary to the Ekweanis’ contentions, the district court had subject matter

jurisdiction over this action because the “underlying substantive controversy”

involved arbitration of Title VII and 42 U.S.C. § 1981 claims. Vaden v. Discover

Bank, 556 U.S. 49, 62 (2009); see also Medtronic, Inc. v. Mirowski Family

Ventures, LLC, 134 S. Ct. 843, 848 (2014) (when determining declaratory

judgment jurisdiction, courts must look to “whether a coercive action brought by

the declaratory judgment defendant . . . would necessarily present a federal

                                            2                                     15-15866
question” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in awarding $25,000 in

attorney’s fees because the district court considered each of the factors set forth in

Associated Indemnity Corp. v. Warner, 694 P.2d 1181, 1184 (Ariz. 1985) (in

banc). See Med. Protective Co. v. Pang, 740 F.3d 1279, 1282 (9th Cir. 2013)

(standard of review).

      AFSI’s request for attorney’s fees, set forth in its answering brief in Appeal

No. 15-16417, is denied.

      15-15866: AFFIRMED.

      15-16417: AFFIRMED.




                                           3                                    15-15866